EXHIBIT 10.1

 

FORM OF DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (the “Agreement”) is entered into as of September
30, 2015, by and between US Highland, Inc., an Oklahoma corporation (the
“Company”) and the lender on the signature page hereto (the “Lender”). The
Company and Lender may be referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Lender has made unsecured, interest bearing advances to the Company
(collectively, the “Loan”) for working capital purposes in the aggregate amount
of listed on Schedule 1 hereto (the “Loan Amount”); and

 

WHEREAS, the Loan is evidenced by a promissory note or other instrument;

 

WHEREAS, the Parties desire to convert the Loan Amount plus accrued and unpaid
interest thereon into shares of the Company’s Series A Preferred Stock, par
value $0.01 per share (the “Series A Preferred Stock ”); and

 

WHEREAS, the Parties desire to set forth their agreements and understandings
with respect thereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows: 

 

1. Series A Preferred Stock. Effective as of the date hereof, the Loan Amount
plus accrued and unpaid interest thereon as reflected on Schedule 1 to this
Agreement (the “Converted Loan Amount”) shall be converted into the number of
shares of the Company’s Series A Preferred Stock as reflected on Schedule 1 to
this Agreement (the “Conversion Shares”), at a conversion price equal to $0.50
per share. Upon execution of this Agreement, the Company shall instruct its
secretary or transfer agent to issue certificates or as book entry evidencing
the Conversion Shares in the name of Lender, or its designee.

 

2. Amounts Repaid in Full. For and in consideration of the issuance of the
Conversion Shares to Lender, the Converted Loan Amount shall be deemed to be
repaid in full, and the Company shall have no further obligations in connection
with the Converted Loan Amount.

 



   

 

 

3. Waiver and Release. Lender, on behalf of himself, and each of his successors,
assigns, representatives and agents (collectively, the “Releasing Parties”),
hereby covenant not to sue and fully, finally and forever completely release the
Company and its present, future and former officers, directors, stockholders,
members, employees, agents, attorneys and representatives (collectively, the
“Company Released Parties”) of and from any and all claims, actions,
obligations, liabilities, demands and/or causes of action, of whatever kind or
character, whether now known or unknown, which the Releasing Parties have or
might claim to have against the Company Released Parties for any and all
injuries, harm, damages (actual and punitive), costs, losses, expenses,
attorneys’ fees and/or liability or other detriment, if any, whenever incurred
or suffered by the Releasing Parties arising from, relating to, or in any way
connected with, any fact, event, transaction, action or omission that occurred
or failed to occur with respect to the Converted Loan Amount on or prior to the
date of this Agreement.

 

4. Restricted Stock.

 

(a) The Conversion Shares to be issued hereunder have not been registered with
the United States Securities and Exchange Commission, or with the securities
regulatory authority of any state. The Conversion Shares are subject to
restrictions imposed by federal and state securities laws and regulations on
transferability and resale, and may not be transferred assigned or resold except
as permitted under the Securities Act of 1933, as amended (the “Securities
Act”), and the applicable state securities laws, pursuant to registration
thereunder or exemption therefrom.

 

(b) Lender understands that the certificates representing the Conversion Shares
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS.

 



 

 

 

US Highland, Inc. - Debt Conversion Agreement

 

Page 2



 



   

 



 

5. Lender’s Representations. The Lender acknowledges that the Company is issuing
the Conversion Shares to Lender in reliance upon the following representations
made by Lender:

 

(a) Lender is acquiring the Conversion Shares for investment for its own account
and not with the view to, or for resale in connection with, any distribution
thereof. Lender understands and acknowledges that the Conversion Shares have not
been registered under the Securities Act or any state securities laws, by reason
of a specific exemption from the registration provisions of the Securities Act
and applicable state securities laws, which depends upon, among other things,
the bona fide nature of the investment intent and other representations of
Lender as expressed herein. Lender further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Conversion Shares.

 

(b) Lender (i) has had, and continues to have, access to detailed information
with respect to the business, financial condition, results of operations and
prospects of the Company; (ii) has received or has been provided access to all
material information concerning an investment in the Company; and (iii) has been
given the opportunity to obtain any additional information or documents from,
and to ask questions and receive answers of, the officers, directors and
representatives of the Company to the extent necessary to evaluate the merits
and risks related to an investment in the Company represented by the Conversion
Shares.

 

(c) As a result of Lender’s study of the aforementioned information and Lender’s
prior overall experience in financial matters, and Lender’s familiarity with the
nature of businesses such as the Company, Lender is properly able to evaluate
the capital structure of the Company, the business of the Company, and the risks
inherent therein.

 

(d) Lender’s investment in the Company pursuant to this Agreement is consistent,
in both nature and amount, with Lender’s overall investment program and
financial condition.

 

(e) Lender’s financial condition is such that Lender can afford to bear the
economic risk of holding the Conversion Shares, and to suffer a complete loss of
Lender’s investment in the Company represented by the Conversion Shares.

 

(f) All action on the part of Lender, and its officers, directors and partners,
if applicable, necessary for the authorization, execution and delivery of this
Agreement and the performance of all obligations of Lender hereunder and
thereunder has been taken, and this Agreement, assuming due execution by the
parties hereto, constitutes valid and legally binding obligations of Lender,
enforceable in accordance with its terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect generally relating to or
affecting creditors’ rights.

 

(g) Lender realizes that because of the inherently speculative nature of
businesses of the kind conducted and contemplated by the Company, the Company’s
financial results may be expected to fluctuate from month to month and from
period to period and will, generally, involve a high degree of financial and
market risk that could result in substantial or, at times, even total losses for
investors in securities of the Company.



 



 

 

 

US Highland, Inc. - Debt Conversion Agreement

 

Page 3

 



   

 



 

6. Miscellaneous.

 

(a) THIS AGREEMENT IS MADE UNDER, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW. In any action between or among any of the Parties arising out
of this Agreement, (i) each of the Parties irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the state and
federal courts having jurisdiction over Dallas, Texas; (ii) if any such action
is commenced in a state court, then, subject to applicable law, no party shall
object to the removal of such action to any federal court having jurisdiction
over Dallas, Texas; (iii) each of the parties irrevocably waives the right to
trial by jury; and (iv) each of the parties irrevocably consents to service of
process by first class certified mail, return receipt requested, postage
prepared, to the address at which such party is to receive notice in accordance
with this Agreement.

 

(b) All notices, requests, demands, claims, and other communications hereunder
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly delivered four business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or one
business day after it is sent for next business day delivery via a reputable
nationwide overnight courier service, in each case to the intended recipient as
set forth below:

 

If to the Company:

 

US Highland, Inc.  

5930 Royal Lane, Suite E211 

Dallas, TX 75230 

T: (918) 558-1358



 



 

 

 

US Highland, Inc. - Debt Conversion Agreement

 

Page 4

 



   

 



 

With a copy to:

 

Philip Magri, Esq. 

Magri Law, LLC 

2642 NE 9th Avenue 

Fort Lauderdale, FL 33334 

T: (646) 502-5900

 

If to Lender:

 

As reflected on Schedule 1 attached hereto or as provided by the Lender

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

(c) This Agreement constitutes the entire agreement between the Parties and
supersedes all prior oral or written negotiations and agreements between the
Parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both Parties.

 

(d) Each Party to this Agreement hereby represents and warrants to the other
Party that it has had an opportunity to seek the advice of its own independent
legal counsel with respect to the provisions of this Agreement and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other Party or its legal counsel. Each Party represents and warrants to
the other Party that in executing this Agreement such Party has completely read
this Agreement and that such Party understands the terms of this Agreement and
its significance. This Agreement shall be construed neutrally, without regard to
the Party responsible for its preparation.

 

(e) Each Party to this Agreement hereby represents and warrants to the other
Party that (i) the execution, performance and delivery of this Agreement has
been authorized by all necessary action by such Party; (ii) the representative
executing this Agreement on behalf of such Party has been granted all necessary
power and authority to act on behalf of such Party with respect to the
execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such Party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such Party.

 

(f) This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute a single instrument.

 

[SIGNATURE PAGE FOLLOWS]



 





 

 

 

US Highland, Inc. - Debt Conversion Agreement

 

Page 5

 



   

 



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

US HIGHLAND, INC.

 

        By:

 

 

Name:  

Josh Whitaker

 

 

Title:  

Chief Executive Officer

 

 

 

 

 

 

Lender:  

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



 







 

 

 

US Highland, Inc. - Debt Conversion Agreement

 

Page 6



 

   

 

 

SCHEDULE 1

 

 

 

 









 

 

 

US Highland, Inc. - Debt Conversion Agreement

 

Page 7



 

--------------------------------------------------------------------------------